DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 17, 20, 21, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Ardes US 201800326333.

	Claims 14 and 17, Ardes ‘931 teaches a filter element comprising: filter media (30), and a first end cap (31) coupled to a first end of the filter media, the first end cap comprising: a base, a first axial sidewall (37) extending from the base towards the filter 
	Ardes ‘333 teaches a filter element (3) comprising filter media (30) and a first end cap (31) coupled to a first end of the filter media and comprising: a base, a second axial sidewall (34) extending from an outer edge of the base towards the filter media and spaced apart from an inner edge of the base, the filter media first end positioned between the inner edge and the second axial sidewall, a first end cap flange (36) positioned about a periphery of the base and circumferentially aligned with the second axial sidewall, the first end cap flange engaged with and extending axially away from an upper surface of the base and away from the filter media, the first end cap flange 
The recitation of the first end cap flange and protrusion form part of a U-shaped channel that receives a first end sealing member is a recitation of an intended use as the U-shaped channel, as disclosed herein, is formed by the insertion of the filter element within a housing. The first end cap flange and protrusion of Ardes ‘931 is capable of forming a portion of a U-shaped channel.

    PNG
    media_image1.png
    2784
    2752
    media_image1.png
    Greyscale

	Claims 20 and 21, Ardes ‘931 further teaches the first end cap comprises a fluid inlet defined in the base adjacent to the outer edge of the base (between 33) and a fluid outlet defined within the first axial sidewall (fig. 1, 7, 8, 11 and 13); and the filter element comprises a second end cap (32) coupled to a second end of the filter media opposite the first end of the filter media (fig. 1).
In re Dailey, 149 USPQ 47 (1966).
	Claim 28, Ardes ‘931 further teaches an upper end of the first end cap flange extends radially inward and overhangs a portion of the fluid opening (fig. 11, below).

    PNG
    media_image2.png
    486
    615
    media_image2.png
    Greyscale


Claims 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Ardes US 201800326333 and WO 2015/0135767 (US equivalent to Malgorn et al. US 10,238,999 will be referenced for purposes of rejection).

Ardes ‘931 teaches a filter element comprising: filter media (30), and a first end cap (31) coupled to a first end of the filter media, the first end cap comprising: a base, a first axial sidewall (37) extending from the base towards the filter media, the first axial sidewall positioned inwardly from an outer edge of the first end cap, the first end of the filter media positioned between the first axial sidewall and an outer edge of the base, a first end cap flange (34) positioned about a periphery of the base and circumferentially extending in an axial direction, the first end cap flange engaged with and extending axially away from an upper surface of the base and away from the filter media, the first end cap flange defining a portion of a fluid opening (between 33) through the first end cap, and a protrusion (see below) extending radially away from an outer surface of the first end cap away from the outer edge of the base, the protrusion disposed at an axial position spaced from an end portion of the first end cap flange, the protrusion defining a first surface (see below) oriented in a perpendicular orientation with respect to the axial direction and a second surface (see below) extending at an angle from the first surface in an at least partially radial direction toward the outer edge of the base and the protrusion comprises a continuous circumferential protrusion (fig. 1, 7, 8, 11 and 13). 
	Ardes ‘333 teaches a filter element (3) comprising filter media (30) and a first end cap (31) coupled to a first end of the filter media and comprising: a base, a second axial sidewall (34) extending from an outer edge of the base towards the filter media and spaced apart from an inner edge of the base, the filter media first end positioned between the inner edge and the second axial sidewall, a first end cap flange (36) positioned about a periphery of the base and circumferentially aligned with the second axial sidewall, the first end cap flange engaged with and extending axially away from an upper surface of the base and away from the filter media, the first end cap flange defining a portion of a fluid opening (35) through the first endcap, an outer surface of the first endcap defined by the first end cap flange and the second axial sidewall and oriented substantially perpendicular to the base (fig. 7, paragraph 13-14, 41, 49-51). It would have been obvious to one of ordinary skill in the art to use the second axial sidewall of Ardes ‘333 because the second axial sidewall lies against an interior surface of the housing and provides for centering the endcap and filter media within the housing (paragraph 11, 15, 50).
The recitation of the first end cap flange and protrusion form part of a U-shaped channel that receives a first end sealing member is a recitation of an intended use as the U-shaped channel, as disclosed herein, is formed by the insertion of the filter element within a housing. The first end cap flange and protrusion of Ardes ‘931 is capable of forming a portion of a U-shaped channel.
Ardes ‘931 does not teach a clip.
.

Claims 1, 3, 4, 6, 9, 10, 12, 13, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Ardes US 201800326333 and Krull US 2014/0190880.

	Claim 1, Ardes ‘931 teaches a filter assembly comprising: a housing (2) defining an internal volume, the housing comprising a housing ledge (at 21) positioned circumferentially about a housing first end, the ledge extending into the internal volume of the housing, the housing comprising a housing flange (at 21) positioned circumferentially about an outer periphery of the housing ledge and extending away from a second end of the housing such that the housing ledge and the housing flange define an L-shaped groove, a filter element (3) positioned within the internal volume of 
Ardes ‘333 teaches a filter element (3) comprising filter media (30) and a first end cap (31) coupled to a first end of the filter media and comprising: a base, a second axial sidewall (34) extending from an outer edge of the base towards the filter media and 
	Ardes ‘931 teaches a connecting mechanism between the filter housing and a filter head comprising a central threaded tube (4). Krull teaches a functionally equivalent connecting structure between a filter housing and a filter head where the filter housing comprises an internal volume, a male thread (204) in a housing first end, a housing ledge circumferentially about the housing first end above the male thread (fig. 1-5). The use of the recited connection between the filter housing and a filter head is a well-known structure, as demonstrated by Krull, and would have been an obvious functionally equivalent structure to connect the filter housing of Ardes ‘931 to a filter head. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

	Claim 10, Ardes ‘931 further teaches a filter head (6) to which the housing first end is removably coupled, the filter head comprising: a filter head base, and a filter head sidewall extending from the filter head base towards the housing (fig. 1, 7, 8, 11 and 13). Krull teaches a filter base (171) with female threads structure to engage the male thread of the housing to removably couple the filter head to the housing first end (fig. 5). As stated above, the use of the recited male and female threads are a functionally equivalent structure to join a filter head a housing and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
(All of the limitations of claim 23 are repeated in claim 10 and therefore the same rational with respect to claim 10 above likewise applies to the limitations of claim 23 as detailed above and will not repeated here but the limitations of claim 23 not recited in claim 10 will be addressed in the rejection of claim 12).
	Claims 12 and 23, Ardes ‘931 further teaches the filter head base comprises a circumferential projection extending outwardly from an outer periphery of the filter head base (the portion engaging the seal 39), the circumferential projection structured to form a seal against the first end sealing member (fig. 1, 7, 8, 11 and 13).
Claim 26, Ardes ‘931 teaches the first end sealing member is positioned between first end cap flange, the protrusion, the housing ledge and the housing flange but does not specifically teach the first end sealing member engaging each of these surfaces in an uncompressed state. The recitation of the first end sealing member engaging each of these surface in an uncompressed state is merely a recitation of a change in the shape or size of the first end sealing member. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). Additionally, Ardes ‘931 teaches other embodiments where the first end sealing member completely fills the U-shaped groove in which it is located, which is essentially what claim 26 is requiring, see figure 66, 85 and 87). Thus providing a sealing element sized to fill the groove in which is it located is a known technique in the art and well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known .

Claims 7, 8, 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Ardes US 201800326333 and Krull US 2014/0190880 as applied to claims 3 and 10 above, and further in view of WO 2015/0135767 (US equivalent to Malgorn et al. US 10,238,999 will be referenced for purposes of rejection).

(Claim 22 recites limitations covered by claim 11 and therefore the same rational with respect to claim 10 above likewise applies to the limitations of claim 22 as detailed above and will not repeated here but the limitations not recited in claim 10 will be addressed in the rejection of claim 11)
Claims 7 and 8, Ardes ‘931 in view of Ardes ‘333 and Krull teach the filter assembly of claim 3 but do not teach the first end cap further comprises a clip.
Malgorn teaches a filter element comprising: a filter element (16) comprising: filter media (22) a first end cap (20) coupled to a first end of the filter media, the first end cap comprising a bae (3), a first (46) and second (at 25) axial sidewall, the second axial sidewall extending from the outer edge of the base towards the filter media, and clips (27) positioned on the second axial sidewall of the first end cap, the clips capable of removably engaging a ledge, the second axial sidewall including first and second cutaways (spaces between clips 27) on a first and second side of the clips, the clips being able to flex (fig. 1-8). It would have been obvious to one of ordinary skill in the art 
Claims 11 and 22, Ardes ‘931 in view of Ardes ‘333 and Krull teaches the filter assembly of claim 10 but does not teach the filter head base including a circumferential groove.
Malgorn teaches a filter assembly comprising a filter element (2) with a first end sealing member (32) and a filter head (4) comprising: a filter head base, and a filter head sidewall extending from an outer periphery of the filter head base toward the housing, a plurality of female threads (6) defined on the filter head sidewall and structured to engage male threads of the housing so as to removably couple the filter head to a housing first end and a circumferential groove defined on the filter head base, structured to receive a portion of the first end sealing member (fig. 1-8). The use of groove in a filter head to receive a sealing member of a filter housing is a well-known technique as demonstrated by Malgorn and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.

Applicant argues that the first end cap flange (34) of Ardes ‘931 is not engaged with a base of an end cap as recited. The flange (34) of Ardes engages with the base of the end cap through webs (33). Applicant states that the connecting webs (33) of Ardes ‘931 do not define any portion of an outer surface of the first end cap and thus cannot be compared to the first end cap flange. Structure (34) of Ardes is cited in the rejection as the first end cap flange thus applicant’s argument is not commensurate in scope with the rejection. Applicant also states there is no basis for modifying Ardes ‘931 to reposition the sealing ring bearer (34) on the end plate (31). Applicant’s argument is not commensurate in scope to the rejection as the flange (34) of Ardes ‘931 is positioned about a periphery of the base of the end cap (31) and is engaged with, through webs 
Applicant argues that there is nothing in Ardes ‘931 to suggest the sealing ring would engage with the protrusion when the sealing ring is compressed. As stated above, Ardes ‘931 only shows the seal member in an uncompressed state (paragraph 197, 201), however, when the seal in compressed it will inherently contact all of the surfaces as recited forming a seal between the housing and the first end cap. As stated by Ardes ‘931, paragraph 197 the seal is depicted in an unloaded or uncompressed stated,
A sealing ring bearer 34 is connected in one piece to lower end plate 31 via connecting webs 33, the bearer bearing a circumferential sealing ring 39. In the unloaded state, sealing ring 39 protrudes outwardly, here downward, in the axial direction, past lower end face 21 of filter housing 2, and, in the assembled state of filter 1, seals the filter against an associated coupling flange.
One of ordinary skill in the art would readily recognize that when the seal is compressed it will necessarily deform and fill the groove in which the seal is held. As further evidence, see figures 67, 72 and 76, which show a seal (39) in a compressed or loaded stated where the seal is normally in a square shape when un-loaded (paragraph 321) and when compressed deforms and fills the groove in which it is located.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778